Case 4:18-cr-00233-ALM-CAN Document 640 Filed 12/07/20 Page 1 of 12 PageID #: 2504




                            United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

 UNITED STATES OF AMERICA                       §
                                                §
 v.                                             §      Case Number: 4:18-CR-233
                                                §
 BRIDGET NICOLE RAY (11)                        §

                             MEMORANDUM OPINION & ORDER

          Pending before the Court is Motion for Modification of Term of Imprisonment Under 18

   U.S.C. § 3582(c)(1)(A)(i) Pursuant to the National Health Crisis, COVID-19 (Dkt. #596). The

   Government has responded in opposition (Dkt. #608). The Court, having considered the relevant

   pleadings, the record, and the applicable law, finds that the motion must be DISMISSED for lack

   of jurisdiction.

                                          I. BACKGROUND

          Defendant pleaded guilty to a charge of Conspiracy to Distribute and Possess with the

   Intent to Distribute 500 Grams or More of a Mixture of Substance Containing a Detectable Amount

   of Methamphetamine or 50 Grams or More of Methamphetamine (Actual) all in violation of 21

   U.S.C. § 846. On December 5, 2019, Defendant was sentenced to 78 months’ imprisonment (Dkt.

   #403). Defendant is currently serving her sentence at FMC Carswell, in Fort Worth, Texas.

          Defendant is 32 years old and claims she should be released from BOP because of her

   medical condition of asthma makes her particularly vulnerable to becoming seriously ill from

   COVID and that she is more likely to contract COVID-19 in prison than outside of prison.

          Defendant has requested that, because of risks to her health associated with the COVID-19

   pandemic and her other health concerns, she be released from BOP.




                                                 -1-
Case 4:18-cr-00233-ALM-CAN Document 640 Filed 12/07/20 Page 2 of 12 PageID #: 2505




           The Government opposes Defendant’s motion arguing that Defendant failed to establish

   that she otherwise qualifies for compassionate release as defined by statute. Thus, according to

   the Government, Defendant cannot show that an extraordinary and compelling reason exists under

   the statute.

                                            II. DISCUSSION

           A judgment of conviction imposing a sentence of imprisonment “constitutes a final

   judgment and may not be modified by a district court except in limited circumstances.” Dillon v.

   United States, 560 U.S. 817, 824, 130 S. Ct. 2683, 177 L.Ed.2d 271 (2010) (quoting 18 U.S.C. §

   3582(b)); see also 18 U.S.C. § 3582(c). One such circumstance, invoked by Defendant, arises from

   18 U.S.C. § 3582(c)(1)(A)(i), which authorizes a district court to reduce a term of imprisonment

   when “extraordinary and compelling reasons” for a reduction exist that are “consistent with

   applicable policy statements issued by the Sentencing Commission,” and other procedural and

   substantive requirements are met. 18 U.S.C. § 3582(c)(1)(A).

           Although Defendant has met section 3582(c)(1)(A)’s exhaustion requirement, she has not

   met the statute’s requirement that “extraordinary and compelling reasons” exist “consistent with

   applicable policy statements issued by the Sentencing Commission,” warranting a reduction of her

   sentence. Defendant’s motion, therefore, must be dismissed for lack of jurisdiction.

   A. Defendant Has Met Section 3582(c)(1)(A)’s Exhaustion Requirement.

           Defendant’s compassionate-release motion may be considered only if she first meets

   section 3582(c)(1)(A)’s exhaustion requirement. The statute provides that a court may not consider

   any modification to a defendant’s sentence under section 3582(c)(1)(A)(i) unless a motion for such

   a modification is properly made by the Director of the BOP or by a defendant who has fully

   exhausted his or her administrative remedies. 18 U.S.C. § 3582(c)(1)(A). The Director of the BOP




                                                  -2-
Case 4:18-cr-00233-ALM-CAN Document 640 Filed 12/07/20 Page 3 of 12 PageID #: 2506




   may request a sentence reduction in court at any time. Id. A defendant may also make such a

   request but only after fully exhausting remedies within the BOP or after 30 days have passed since

   he or she sought administrative remedies. Id. 1

           Defendant submitted a request for home confinement and a request for compassionate

   release. Both requests were denied by the warden before Defendant filed the pending motion.

   Therefore, Defendant has met section 3582(c)(1)(A)’s exhaustion requirement.

           1. Defendant fails to satisfy section 3582(c)(1)(A) because his alleged “extraordinary
           and compelling reasons” for sentence reduction are not “consistent with applicable
           policy statements issued by the Sentencing Commission.”

           Defendant’s compassionate-release motion turns on her general assertion that the risks to

   her health associated with COVID-19 and her other health concerns constitute extraordinary and

   compelling reasons to reduce her sentence. Defendant’s assertion fails because it is untethered to

   the Sentencing Commission’s binding applicable policy statement in section 1B1.13 of the

   Sentencing Guidelines. Section 1B1.13 describes what will be considered “extraordinary and

   compelling reasons” for sentence reduction under section 3582(c)(1)(A)(i) and provides no basis

   for a reduction based on COVID-19.

           Section 1B1.13 allows a sentence reduction for “extraordinary and compelling reasons”

   only if the reasons are “consistent with this policy statement.” U.S.S.G. § 1B1.13(1)(A), (3). 2

   Application note 1 to the policy statement explains that “extraordinary and compelling reasons




           1
              In 2018, Congress passed the First Step Act, Pub. L. 115-391, 132 Stat. 5194, which, among other
   things, amended 18 U.S.C. § 3582(c)(1)(A) to permit a defendant, in addition to the Director of the BOP,
   to move for a sentence reduction.
            2
              The policy statement is binding under the express terms of section 3582(c)(1)(A), and because it
   concerns only possible sentence reductions, not increases, it is not subject to the rule of United States v.
   Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). See Dillon, 560 U.S. at 824–28 (rejecting
   the proposed application of Booker in the related context of a proceeding under section 3582(c)(2)); United
   States v. Doublin, 572 F.3d 235, 237–39 (5th Cir. 2009) (rejecting application of Booker to sentence
   reductions under 18 U.S.C. § 3582).


                                                       -3-
Case 4:18-cr-00233-ALM-CAN Document 640 Filed 12/07/20 Page 4 of 12 PageID #: 2507




   exist under any of the circumstances set forth below,” which include only: (a) a defendant suffering

   from a terminal illness or other medical condition “that substantially diminishes the ability of the

   defendant to provide self-care within the environment of a correctional facility and from which he

   or she is not expected to recover”; (b) a defendant at least 65 years old who “is experiencing a

   serious deterioration in physical or mental health because of the aging process” and “has served at

   least 10 years or 75 percent of his or her term of imprisonment, whichever is less”; (c) a defendant

   who has minor children without a caregiver or with an incapacitated spouse or registered partner

   who needs the defendant to be the caregiver; or (d) “[a]s determined by the Director of the Bureau

   of Prisons, . . . an extraordinary and compelling reason other than, or in combination with, the

   [above] reasons.” Id., comment. (n.1(A)–(D)).

           Consistent with the application note, the BOP has issued Program Statement 5050.50 (“PS

   5050.50”), which describes the BOP’s consideration of compassionate-release requests. PS

   5050.50, which was amended effective January 17, 2019, following the passage of the First Step

   Act, sets forth in detail the BOP’s definition of circumstances that may support a request for

   compassionate release, limited to the same bases identified by the Commission: serious medical

   conditions, advanced age, and family circumstances. 3 See PS 5050.50 ¶¶ 3–6.

           Neither the Commission’s policy statement nor PS 5050.50 provide a basis for

   compassionate release based on Defendant’s COVID-19 concerns. Instead, the grounds for release

   are limited to individual circumstances involving health, age, family responsibilities, and other

   reasons as determined by the Director of the BOP. For this reason, courts have concluded that an



           3
            PS 5050.50 also requires consideration of a list of nonexclusive factors: “the defendant’s criminal
   and personal history, nature of his offense, disciplinary infractions, length of sentence and amount of time
   served, current age and age at the time of offense and sentencing, release plans, and ‘[w]hether release
   would minimize the severity of the offense.’” United States v. Saldana, 807 F. App’x 816, 819 (10th Cir.
   2020) (quoting PS 5050.50 ¶ 7).


                                                       -4-
Case 4:18-cr-00233-ALM-CAN Document 640 Filed 12/07/20 Page 5 of 12 PageID #: 2508




   inmate’s concerns about risks associated with the spread of COVID-19 are not consistent with the

   policy statement of the Commission as required by section 3582(c)(1)(A). See, e.g., United States

   v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (explaining that “the mere existence of COVID-19 in

   society and the possibility that it may spread to a particular prison alone cannot independently

   justify compassionate release, especially considering BOP’s statutory role, and its extensive and

   professional efforts to curtail the virus’s spread”); United States v. Eberhart, No. 13-CR-313-PJH-

   1, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“General concerns about possible exposure

   to COVID-19 do not meet the criteria for extraordinary and compelling reasons for a reduction in

   sentence set forth in the Sentencing Commission’s policy statement.”).

          Her medical records do not indicate that she suffers from any serious medical conditions.

   Although she does have asthma, this condition has been treated with an inhaler. Nothing in the

   records shows that this condition is not being controlled by the BOP. There is no allegation that

   any of her conditions are severe enough to warrant a reduction. Defendant has failed to establish

   that a qualifying medical condition or other reason exists that would constitute extraordinary and

   compelling reasons to warrant her release from imprisonment.

          Defendant is not subject to a terminal or serious illness as defined by § 3582. Her age of

   32 does not place her at an increased risk. There is also no evidence that Defendant is unable to

   function in prison.

          Defendant failed to provide any evidence that she meets the guidelines for compassionate

   release under the Commission’s policy statement. See United States v. Stowe, No. CR H-11-803

   (1), 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25, 2019) (citation omitted) (stating that the

   defendant generally “has the burden to show circumstances meeting the test for compassionate

   release”).




                                                  -5-
Case 4:18-cr-00233-ALM-CAN Document 640 Filed 12/07/20 Page 6 of 12 PageID #: 2509




          Because Defendant’s compassionate-release motion seeks a sentence reduction based on

   alleged “extraordinary and compelling reasons” that are not “consistent with applicable policy

   statements issued by the Sentencing Commission,” she fails to meet the requirements of section

   3582(c)(1)(A)(i). 4

          2. The First Step Act did not alter the substantive criteria for compassionate release
          under section 3582(c)(1)(A).

          In Defendant’s view, following the First Step Act, the Court now has authority under

   section 1B1.13, application note 1(D), to determine for itself what constitutes “extraordinary and

   compelling reasons” to modify his sentence. This is not the case.

          Section 1B1.13’s application note 1(D) requires the Director of the BOP to determine

   whether an inmate has adequately demonstrated extraordinary and compelling reasons for sentence

   modification other than, or in combination with, the reasons described in subsections (A) through

   (C) of application note 1, i.e., a medical condition, age, and/or family circumstances. Defendant’s

   argument fails to recognize the difference between the First Step Act’s amendments related to the

   procedural requirements for seeking compassionate release in district court and the unamended

   substantive requirements that permit courts to grant compassionate release.

          The First Step Act amended section 3582(c)(1)(A) to permit a defendant to move the

   district court directly for compassionate release, overriding those parts of section 1B1.13 of the

   Sentencing Guidelines providing that only the Director of the BOP may file such motions. See

   supra n.2. The First Step Act amendments to section 3582(c)(1)(A), however, did not change the




          4
            Given Defendant’s failure to meet section 3582(c)(1)(A)’s requirements, the Court need not
   address whether the applicable 18 U.S.C. § 3553(a) factors support a sentence reduction.


                                                  -6-
Case 4:18-cr-00233-ALM-CAN Document 640 Filed 12/07/20 Page 7 of 12 PageID #: 2510




   substantive criteria that district courts must apply in making those decisions. The amendments also

   did not shift the authority to develop such criteria from the Sentencing Commission to the courts. 5

           The fact that Congress’s change to section 3582’s procedural mechanism necessarily

   overrides a Sentencing Commission policy statement concerning the same procedural mechanism

   cannot be translated into congressional intent to alter the statute’s provisions governing the merits

   of compassionate-release motions. 6

           Congress decided to leave both section 3582’s requirement that any reduction be consistent

   with the applicable policy statement and section 994’s authorization and directive of the

   Sentencing Commission to promulgate the policy statement undisturbed. This decision cannot be

   ignored or elided by this Court. See Comcast Corp. v. Nat’l Ass’n of African Am.-Owned Media,

   — U.S. —, 140 S.Ct. 1009, 1018, 206 L.Ed.2d 356 (2020) (“And where, as here, Congress has

   simultaneously chosen to amend one statute in one way and a second statute in another way, we




           5
             To the contrary, the First Step Act left unchanged two critical statutory commands vesting the
   Commission, not courts, with authority to set the applicable standard for “extraordinary and compelling
   reasons” warranting a sentence reduction: (1) any sentence reduction under section 3582(c)(1)(A) must still
   be “consistent with applicable policy statements issued by the Sentencing Commission”; and (2) under 28
   U.S.C. § 994(t), “[t]he [Sentencing] Commission, in promulgating general policy statements regarding the
   sentencing modification provisions in section 3582(c)(1)(A) of Title 18, shall describe what should be
   considered extraordinary and compelling reasons for sentence reduction, including the criteria to be
   applied and a list of specific examples,” id. (emphasis added).
           6
              In this regard, when Congress passed the First Step Act, modifying section 3582(c)(1)(A), it could
   have altered the statute’s requirement that any sentence reduction must be consistent with the Commission’s
   applicable policy statements. It did not. Congress also could have amended the provisions in 28 U.S.C. §
   994 expressly vesting the Sentencing Commission with authority to issue policy statements regarding “the
   appropriate use” of section 3582(c)’s sentence modification provisions, 28 U.S.C. § 994(a)(2)(C), and to
   promulgate policy statements describing what should be considered extraordinary and compelling reasons
   for sentence reduction under section 3582(c)(1)(A), id. § 944(t). Again, it did not.
            Further, recent circuit precedent confirms that courts must still apply section 1B1.13’s substantive
   criteria to compassionate-release motions. See United States v. Chambliss, 948 F.3d 691, 693 (5th Cir.
   2020) (discussing the First Step Act’s procedural changes to section 3582(c)(1)(A) and affirming the district
   court’s denial of compassionate release, which applied section 1B1.13’s policy statement describing when
   extraordinary and compelling reasons exist for sentence modification).



                                                       -7-
Case 4:18-cr-00233-ALM-CAN Document 640 Filed 12/07/20 Page 8 of 12 PageID #: 2511




   normally assume the differences in language imply differences in meaning.”). Likewise, this Court

   remains bound by circuit precedent confirming that the Sentencing Commission’s policy

   statements are binding in section 3582(c) proceedings. See Garcia, 655 F.3d at 435 (“If a sentence

   reduction is inconsistent with a policy statement, it would violate § 3582(c)’s directive, so policy

   statements must be binding.”).

          Further, in the only on-point appellate decision to date, the Tenth Circuit followed this

   approach. In United States v. Saldana, the defendant argued that there were “extraordinary and

   compelling reasons” warranting a reduction of his sentence because he would no longer be a career

   offender under the Sentencing Guidelines based on changes in applicable case law. 807 F. App’x

   816, 818 (10th Cir. 2020). The Tenth Circuit rejected that argument when it affirmed the district

   court’s dismissal of the defendant’s compassionate-release motion for lack of jurisdiction. The

   Saldana court explained that “neither the § 1B1.13 commentary nor BOP Program Statement

   5050.50 identify post-sentencing developments in case law as an ‘extraordinary and compelling’

   reason warranting a sentence reduction.” Id. at 820. Notably, the Tenth Circuit did not conclude

   that, following the First Step Act, the district court was free to reach its own conclusions as to

   whether changes in applicable case law constituted an “extraordinary and compelling” reason for

   a sentence reduction, and that such reason need not be consistent with applicable policy statements

   of the Commission. 7

          For all of these reasons, the Court will adhere to the controlling text of section 3582,

   together with Supreme Court and circuit precedent, confirming that any proposed sentence




          7
             As discussed more fully in United States v. Dodd, the Saldana decision is consistent with the
   Supreme Court’s conclusion in Dillon that, in section 3582(c) proceedings, applicable policy statements
   issued by the Sentencing Commission are binding. No. 4:13-CR-182-SDJ-CAN, 2020 WL 3893695, at *7
   (E.D. Tex. July 10, 2020) (citing Dillon, 560 U.S. at 830).


                                                    -8-
Case 4:18-cr-00233-ALM-CAN Document 640 Filed 12/07/20 Page 9 of 12 PageID #: 2512




   reduction under section 3582(c)(1)(A) must be consistent with applicable policy statements issued

   by the Sentencing Commission.

   B. Defendant’s Motion Must Be Dismissed for Lack of Jurisdiction.

           Because Defendant’s motion for compassionate release fails to meet the requirements of

   section 3582(c)(1)(A), it must be dismissed for lack of jurisdiction. It is well-settled in the Fifth

   Circuit that 18 U.S.C. § 3582 sets out the limited instances in which a district court has jurisdiction

   to modify a term of imprisonment. See, e.g., United States v. Garcia, 606 F.3d 209, 212 n.5 (5th

   Cir. 2010) (per curiam) (citing United States v. Bridges, 116 F.3d 1110, 1112 (5th Cir. 1997))

   (“The district court’s jurisdiction to correct or modify a defendant’s sentence is limited to those

   specific circumstances enumerated by Congress in 18 U.S.C. § 3582.”); United States v. Marion,

   79 F. App’x 46, 2003 WL 22423180 at *1 (5th Cir. 2003) (citing United States v. Early, 27 F.3d

   140, 142 (5th Cir. 1994)) (stating that “[s]ection 3582(c) limits sentence modification only to

   certain narrow circumstances, none of which are applicable in Marion’s case,” and dismissing the

   motion because it was “unauthorized and without a jurisdictional basis”). In a line of cases over

   two decades, circuit case law has repeatedly reaffirmed that section 3582 provides a limited grant

   of jurisdiction for a district court to modify a term of imprisonment. See, e.g., United States v.

   Rene, 785 F. App’x 240, 240–41 (5th Cir. 2019) (per curiam); Bridges, 116 F.3d at 1112. Because

   these cases speak in terms of section 3582 as a whole, it follows that section 3582(c)(1)(A), and

   the limitations within, circumscribe the Court’s jurisdiction. 8



           8
              The Court recognizes that a recent line of Supreme Court jurisprudence has clarified the
   distinction between “true jurisdictional conditions and nonjurisdictional limitations on causes of action.”
   Reed Elsevier, Inc. v. Muchnick, 559 U.S. 154, 161, 130 S.Ct. 1237, 176 L.Ed.2d 18 (2010). However, as
   the Court recently explained in United States v. Rios, No. 4:06-CR-14-5, 2020 WL 3410639, at *2–*4 (E.D.
   Tex. June 11, 2020), it does not appear that this line of Supreme Court authority undermines the Fifth
   Circuit’s understanding of section 3582’s exceptions to the finality rule as jurisdictional conditions rather
   than claims-processing rules.


                                                       -9-
Case 4:18-cr-00233-ALM-CAN Document 640 Filed 12/07/20 Page 10 of 12 PageID #: 2513




           Under the “rule of finality[,]” “[f]ederal courts are forbidden, as a general matter, to

   ‘modify a term of imprisonment once it has been imposed.’” Freeman v. United States, 564 U.S.

   522, 526, 131 S.Ct. 2685, 180 L.Ed.2d 519 (2011) (citing 18 U.S.C. § 3582(c)) (plurality op.); see

   also Dillon, 560 U.S. at 819 (same). This limitation on federal courts’ power is confirmed in the

   text of section 3582. See 18 U.S.C. § 3582(c) (stating that, subject to certain exceptions, a court

   “may not modify a term of imprisonment once it has been imposed”). This rule of finality “is

   subject to a few narrow exceptions.” Freeman, 564 U.S. at 526. Section 3582 provides such

   exceptions, including an exception allowing the Director of the BOP, or a defendant who has fully

   exhausted all administrative rights, to move for a modification of the defendant’s imprisonment

   term based on the existence of “extraordinary and compelling reasons” warranting a reduction of

   the defendant’s sentence. See 18 U.S.C. § 3582(c)(1)(A)(i). 9 A defendant must conform both to

   the procedural and substantive requirements of section 3582 for a court to have jurisdiction. If the

   text of an applicable exception is met, section 3582 provides that the case falls within the district

   court’s adjudicatory authority to modify the defendant’s term of imprisonment. If the text of an




            Further, at least six circuits have treated section 3582’s exceptions to the finality rule as
   jurisdictional. See United States v. Denson, 798 F. App’x 605, 605–06 (11th Cir. 2020) (per curiam) (citing
   United States v. Phillips, 597 F.3d 1190, 1194–97 (11th Cir. 2010)); United States v. Carrillo, 720 F. App’x
   815, 815 (8th Cir. 2018) (per curiam) (citing United States v. Auman, 8 F.3d 1268, 1271 (8th Cir. 1993));
   United States v. Jordan, 853 F.3d 1334, 1338 (10th Cir. 2017); United States v. Spears, 824 F.3d 908, 909
   (9th Cir. 2016); United States v. Freeman, 659 F. App’x 94, 98 (3d Cir. 2016) (citing United States v. Doe,
   564 F.3d 305, 309 (3d Cir. 2009)); Garcia, 606 F.3d at 212 n.5. On the other hand, the Court is aware of
   only two circuits that have reached the opposite conclusion. See United States v. Alam, 960 F.3d 831, 832–
   33 (6th Cir. 2020); Taylor, 778 F.3d at 669–71.
           9
             Beyond section 3582, there are additional, limited exceptions to the finality rule. For example,
   Federal Rule of Criminal Procedure 35(a) authorizes a district court to “correct a sentence that resulted
   from arithmetical, technical, or other clear error,” and Rule 35(b) authorizes a district court to “reduce a
   sentence if the defendant, after sentencing, provided substantial assistance in investigating or prosecuting
   another person.”



                                                      -10-
Case 4:18-cr-00233-ALM-CAN Document 640 Filed 12/07/20 Page 11 of 12 PageID #: 2514




   applicable exception is not met, there is no jurisdictional basis for the court to modify the term of

   imprisonment given the longstanding, strict application of the finality rule. 10

            Thus, the exceptions set forth in the text of section 3582 serve to create jurisdiction to

   modify a defendant’s term of imprisonment where no jurisdiction would otherwise exist under the

   finality rule. 11

                                                  *       *        *

            To determine this case, it is enough for the Court that the Fifth Circuit’s binding precedent

   continues to treat section 3582 as a demarcation of jurisdiction. Because Defendant has failed to

   meet the controlling requirements for compassionate release set forth in section 3582(c)(1)(A), his

   motion for compassionate release must be dismissed for lack of jurisdiction.




            10
              See United States v. Smith, 438 F.3d 796, 799 (7th Cir. 2006) (Easterbrook, J.), overruled by
   Taylor, 778 F.3d at 671 (7th Cir. 2015) (explaining that, “[b]ecause § 3582(c) limits the substantive
   authority of the district court, it is a real ‘jurisdictional’ rule, rather than a case-processing requirement”).
            11
               The Supreme Court’s decision in Gonzalez v. Thaler, 565 U.S. 134, 132 S.Ct. 641, 181 L.Ed.2d
   619 (2012), is analogous and instructive. In the context of a habeas petitioner’s request for postconviction
   relief, the Court construed 28 U.S.C. § 2253, which “governs appeals in habeas corpus proceedings.” Id. at
   140. The Court held that section 2253(c)(1) included the following “jurisdictional” language: “Unless a
   circuit justice or judge issues a certificate of appealability, an appeal may not be taken to the court of
   appeals[.]” Id. at 142 (internal quotation marks omitted). Although the word “jurisdiction” does not appear
   in the statute, the Court nonetheless affirmed that section 2253(c)(1)’s certificate-of-appealability
   requirement is jurisdictional. Id. Similarly here, section 3582’s language that a court “may not modify a
   term of imprisonment once it has been imposed,” except as provided under subsections 3582(c)(1)–(2),
   speaks in jurisdictional terms.



                                                        -11-
    Case 4:18-cr-00233-ALM-CAN Document 640 Filed 12/07/20 Page 12 of 12 PageID #: 2515




.                                            III. CONCLUSION

              It is therefore ORDERED that Motion for Modification of Term of Imprisonment Under

       18 U.S.C. § 3582(c)(1)(A)(i) Pursuant to the National Health Crisis, COVID-19 (Dkt. #596) is

       DISMISSED for lack of jurisdiction.

            SIGNED this 7th day of December, 2020.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE




                                                  -12-
